Citation Nr: 1017750	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Nashville, Tennessee that denied the Veteran's 
claim of entitlement to service connection for a low back 
condition.

The Veteran requested a Board hearing by way of video 
conference, which was held before the undersigned in March 
2010.  A transcript of that proceeding has been associated 
with the claims file.

The Board refers the issues of entitlement to additional 
compensation for dependents and to service connection for 
hypertension as secondary to posttraumatic stress disorder 
(PTSD) to the RO for adjudication.  See Informal Claim, 
November 2009; Deferred Rating Decision, March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he incurred a low back condition in 
service from carrying heavy ammunition for 105 Howitzers in 
support of combat operations in Vietnam.  See, e.g., Hearing 
Transcript, March 2010 at 4-6.  He asserts that he has 
experienced low back pain since service.  See, e.g., Claim, 
August 2006.

As an initial matter, the Veteran's service personnel records 
show that he served in the Army from March 1967 to November 
1968, which included about one year in Vietnam from August 
1967 to August 1968.  See DA Form 20; DD Form 214.  His 
records also reflect that he is the recipient of the Vietnam 
Service Medal with two Bronze Stars.  See DD Form 214.  
During his service in Vietnam, the Veteran's service 
personnel records show that his military occupational 
specialty was initially a cannoneer (13A10), and later an 
assistant gunner (13B40).

Recent VA and private treatment records dated between 2007 
and 2009 include diagnoses of, among other things, severe 
degenerative disc disease in his lumbar spine region.  See, 
e.g., VA Treatment Record, May 2009; VA Radiological Records, 
March 2009 and April 2009; Private MRI Record, June 2007.

The Board notes that the Veteran has not been provided with a 
VA examination with regard to his claimed low back condition.  
See Hearing Transcript, March 2010 at 17-19.  VA's duty to 
assist includes the duty to provide a veteran with a VA 
examination or opinion when the evidence "indicates" that a 
disability "may be associated with the claimant's service."  
See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (noting low threshold requirement for a VA 
examination).  Because the above noted VA and private 
treatment records dated from 2007 to 2009 show that the 
Veteran has a current low back condition, and because the 
Veteran asserts continuity of symptomatology since service, 
the Board finds that the evidence meets the low threshold 
requirement for a VA examination.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment 
records dated from February 2007 to 
February 2009, and from August 2009 to the 
present, and associate them with the 
claims file.  If these records are found 
to be unavailable, this should be 
specifically noted in the claims file.

2.  After the above development is 
complete, afford the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any current low 
back disability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records, VA treatment records, and his 
private treatment records.  The examiner 
should indicate whether it is at least as 
likely as not (meaning likelihood of at 
least 50%) that each current low back 
disability identified is related to 
service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

3.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


